Pfeifer, J.,
dissenting. This case involves a stepparent adoption where the adoptees, aged seven and five, have enjoyed a long, close relationship with their paternal grandparents. Those grandparents now seek visitation rights.
This court should take the opportunity it missed in In re Martin (1994), 68 Ohio St.3d 250, 626 N.E.2d 82, to recognize the important public policy reasons for allowing courts to grant visitation rights to grandparents in non-stranger adoption cases where such visitation is in the best interests of the child. This court noted with apparent approval in In re Adoption of Ridenour (1991), 61 Ohio St.3d 319, 327, 574 N.E.2d 1055, 1062, that at least five states permit grandparent visitation after a stepparent adoption. Adopted children should not be forced to trade a continuing, loving relationship with grandparents for the stability of an adoptive home. Certainly, in many cases it is in the child’s best interest to have both, and trial courts should have the power to make that determination.